PER CURIAM.
We accept the state’s concession of procedural error, reverse the order finding the appellant guilty of indirect criminal contempt, and vacate the sentence imposed. If the court again takes up the contempt motion, it must comply with Florida Rule of Criminal Procedure 3.840 before it may hold the appellant in indirect criminal contempt. Because we reverse on procedural grounds, there is no need to address the merits of the contempt order at this time.

Reversed and vacated.

WARNER, GROSS and CIKLIN, JJ., concur.